Case 4:19-cv-00676-GKF-JFJ Document 2-1 Filed in USDC ND/OK on 12/11/19 Page 1 of 8

WYNNE

IN THE DISTRICT COURT WITHIN AND FOR TULSA COUNTY
STATE OF OKLAHOMA

DISTRICT COURT
- 1. f&

BOBBY FRANK WALL and

FRANCES LOUISE ANNE MOORE-WALL,

SEP 3 0 2019
Plaintiffs

DON NEWBERRY, Court Clerk
; STATE OF OKLA. TULSA COUNTY
Ws Case No.
HARMAN INTERNATIONAL INDUSTRIES,
INCORPORATED AND SPRINT

LINDA G. MORRISSEY
COMMUNICATIONS COMPANY, LP. CJ a

“019 038ig

PLAINTIFFS’ ORIGINAL PETITION

 

Defendants.

COME NOW, Plaintiffs BOBBY FRANK WALL and FRANCES LOUISE ANNE
MOORE-WALL, and file this their Original Petition against Defendants HARMAN
INTERNATIONAL INDUSTRIES, INCORPORATED and SPRINT COMMUNICATIONS
COMPANY, L.P., and in support thereof would respectfully show the Court as follows

I.
PARTIES

1. Plaintiffs BOBBY FRANK WALL and FRANCES LOUISE ANNE MOORE-

WALL (collectively “MR. AND MRS. WALL” or “WALLS” or “PLAINTIFFS) are residents of

wa

Tulsa, Tulsa County, Oklahoma and they maintain their residence at 7031 E. 48" Street Tulse e

Oklahoma 74145. v3 3

Oo

a Defendant HARMAN INTERNATIONAL INDUSTRIES, INCORPORATEDU S

(“SHARMAN INTERNATIONAL”) is a nonresident Delaware corporation that engages wan 5
business in Oklahoma but has not appointed, maintained or designated an agent for service of
process upon whom service can be made in Oklahoma. Therefore, pursuant to Okla. Stat. Ann
tit. 12, §2004 (c)(1)(c)(3), §2004 (c)(2)(a), and §2004 (c)(4)(b), Plaintiffs shall first attempt service

EXHIBIT

121
Case 4:19-cv-00676-GKF-JFJ Document 2-1 Filed in USDC ND/OK on 12/11/19 Page 2 of 8

of HARMAN INTERNATIONAL by certified mail return receipt requested to the last known
address of the agent authorized by appointment to receive service of process, which is The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,
Delaware, 19801. If this process of service fails, Plaintiffs shall resort to service on the Secretary
of State as the proper agent for service of process for HARMAN INTERNATIONAL and service
of process may be accomplished by filing two copies of the summons and petition with the
Secretary of State, notifying the Secretary of State that service is being made pursuant to the
provisions of paragraph Okla. Stat. Ann. tit. 12, §2004 (c)(4)(c), and paying the Secretary of State
the fee prescribed in paragraph 7 of subsection A of Section 1142 of Title 18 of the Oklahoma
Statutes, which fee shall be taxed as part of the costs of the action, suit or proceeding if the Plaintiff
shall prevail therein. Within three (3) working days after receiving the summons and petition, the
Secretary of State shall send notice by letter, certified mail, return receipt requested, directed to
the corporation at its registered office or the last-known address found in the office of the Secretary
of State, or if no address is found there, to the corporation's last-known address provided by the
Plaintiff

3. Defendant SPRINT COMMUNICATIONS COMPANY, L.P. (“SPRINT”) is a
foreign limited partnership that is duly licensed and authorized to do business in Tulsa County,
Oklahoma and that may be served with process by serving its registered agent, The Prentice-Hall
Corporation System, Oklahoma, 10300 Greenbriar Place, Oklahoma City, OK 73159.

II.
JURISDICTION AND VENUE

4. This court has proper jurisdiction over this matter because Tulsa County is the

county in which the cause of action arose.
Case 4:19-cv-00676-GKF-JFJ Document 2-1 Filed in USDC ND/OK on 12/11/19 Page 3 of 8

>. Venue is proper in this Court pursuant to Okla. Stat. Ann. tit. 12, § 137 because
Tulsa County is the county in which Defendant HARMAN INTERNATIONAL has been doing
business, the county in which Defendant SPRINT is licensed and authorized to do business, the
causes of action or a part thereof arose, and the damages to Plaintiffs’ property occurred.

Il.
FACTUAL BACKGROUND

6. On or about February 25, 2014, HARMAN INTERNATIONAL and SPRINT
contracted to sell the Harman Kardon Onyx Studio wireless speaker system (“HARMAN
INTERNATIONAL SPEAKER”) exclusively at SPRINT stores and online at www.Sprint.com.
HARMAN INTERNATIONAL and SPRINT agreed to offer a discounted HARMAN
INTERNATIONAL SPEAKER to prospective SPRINT customers to entice them to purchase
SPRINT’s other goods and services.

7. HARMAN INTERNATIONAL designed, manufactured, assembled, marketed,
distributed (including all of its component parts), and sold the HARMAN INTERNATIONAL
SPEAKER.

8. As the HARMAN INTERNATIONAL SPEAKER was exclusively being sold at
SPRINT, upon information and belief, SPRINT worked in concert with HARMAN
INTERNATIONAL and exercised substantial control over the aspect of the design, testing,
manufacture, packaging, or labeling of the HARMAN INTERNATIONAL SPEAKER.

9, Plaintiffs at all times material owned and lived at their home located at 206 W.
Durham Place, Broken Arrow, Oklahoma 74011 (“WALLS’ HOME”). On September 6, 2014,
THE WALLS presented to SPRINT’s store located at 40688 Winchester Road, Suite A, Temecula,
California 92951 for a promotion that with the purchase of three (3) Galaxy Tab 7.0 Book Covers,

the HARMAN INTERNATIONAL SPEAKER would be offered at a reduced price of $99.99
Case 4:19-cv-00676-GKF-JFJ Document 2-1 Filed in USDC ND/OK on 12/11/19 Page 4 of 8

(compared to the original price of $399.99). THE WALLS purchased the HARMAN

INTERNATIONAL SPEAKER for the discounted rate from SPRINT.

10. On or around March 2019, the HARMAN INTERNATIONAL SPEAKER was
charged and then was placed back in to the original packaging and placed on a shelf in the closet

of the master bedroom of WALLS’ HOME.

11. On or around March 7, 2019, a fire occurred at WALLS’ HOME. The fire

originated in the HARMAN INTERNATIONAL SPEAKER on the shelf in the Plaintiffs’ master

bedroom closet.

12. OnMay 8, 2019, the laboratory examination of the HARMAN INTERNATIONAL
SPEAKER occurred at Kilgore Engineering, Inc. located at 3773 S. Jason Street, Unit 2,
Englewood, Colorado 80110 and confirmed the defective lithium battery inside the HARMAN

INTERNATIONAL SPEAKER was the cause of the fire.

13. As a direct and proximate result of the acts and/or omissions of Defendants

HARMAN INTERNATIONAL and SPRINT as described herein, Plaintiffs have sustained and
continue to sustain damages in excess of $300,000.00. These damages include, but are not limited
to, Plaintiffs’ direct damages, incidental damages and consequential damages, including but not
limited to diminution in value and/or costs of repairs to WALLS’ HOME, Plaintiffs’ personal
property, loss of use damages and other direct, incidental and/or consequential damages and
reasonable and necessary attorneys’ fees and interest.

14. All conditions precedent for the commencement of this action have occurred, been

waived or otherwise satisfied.
Case 4:19-cv-00676-GKF-JFJ Document 2-1 Filed in USDC ND/OK on 12/11/19 Page 5 of 8

IV.
CAUSES OF ACTION

A. STRICT PRODUCTS LIABILITY

15. As and for their first cause of action against Defendants HARMAN
INTERNATIONAL and SPRINT, Plaintiffs restate and re-allege paragraphs 1 — 14 above, as if
fully stated herein, and would further show the Court as follows:

16. On information and belief, at the time Defendants HARMAN INTERNATIONAL
and SPRINT designed, manufactured and marketed and put the HARMAN INTERNATIONAL
SPEAKER into the stream of commerce, and at the time Defendant SPRINT sold and/or
distributed the HARMAN INTERNATIONAL SPEAKER, the HARMAN INTERNATIONAL
SPEAKER was defective and unsafe for its intended purpose. The HARMAN
INTERNATIONAL SPEAKER was defective because it was designed, manufactured, marketed,
distributed and/or sold in such a manner that it would fail and cause a fire and cause Plaintiffs to
incur significant damages. The HARMAN INTERNATIONAL SPEAKER was in the same
condition when it failed on or about March 7, 2019 as when it was originally designed,
manufactured, marketed, distributed and/or sold and left in the hands of HARMAN
INTERNATIONAL and SPRINT.

17. The HARMAN INTERNATIONAL SPEAKER was defective and unsafe for its
intended purpose at the time it left the control of the Defendants HARMAN INTERNATIONAL
and SPRINT. The HARMAN INTERNATIONAL SPEAKER was defectively designed,
manufactured, marketed, distributed and/or sold and was, therefore, unreasonably dangerous
because it would fail during normal use and cause a fire. There were no warnings that the
HARMAN INTERNATIONAL SPEAKER was defective or its use should be restricted or limited

in scope. Therefore, Plaintiffs invokes the doctrine of strict liability pursuant to the Restatement
Case 4:19-cv-00676-GKF-JFJ Document 2-1 Filed in USDC ND/OK on 12/11/19 Page 6 of 8

of Torts (Second) Section 402A. The defective design, manufacture, marketing, distribution,
and/or sale of the HARMAN INTERNATIONAL SPEAKER by HARMAN INTERNATIONAL
and SPRINT were producing causes of the WALLS’ damages, as described in paragraphs 6-14

above, for which HARMAN INTERNATIONAL and SPRINT are strictly liable to the WALLS.

B. NEGLIGENCE

18. As and for their second cause of action against Defendants HARMAN
INTERNATIONAL and SPRINT, Plaintiffs restate and re-allege paragraphs 1 — 17 above, as if
fully stated herein, and would further show the Court as follows:

19. Defendants HARMAN INTERNATIONAL and SPRINT were negligent and
breached their duties owed to Plaintiffs and proximately caused WALLS’ damages, as described
in Paragraphs 6 — 14 above. The negligent acts, inactions and/or omissions of HARMAN

INTERNATIONAL and SPRINT include, but are not limited to:

a. Designing, manufacturing, marketing, selling and/or distributing the HARMAN
INTERNATIONAL SPEAKER that would fail and cause a fire;

b. Creating a dangerous, hazardous and unsafe condition within the HARMAN
INTERNATIONAL SPEAKER where this speaker could fail and cause a fire;

C. Failing to warn or disclose to the WALLS any problems or deficiencies or potential
problems or deficiencies in the HARMAN INTERNATIONAL SPEAKER or the
materials used in the HARMAN INTERNATIONAL SPEAKER;

d. Failing to warn or disclose to the WALLS that the HARMAN INTERNATIONAL
SPEAKER could fail and cause a fire;

e. Failing to take necessary and reasonable precautions to safeguard the WALLS and
the WALLS’ HOME; and

f. Otherwise failing to exercise due care under the circumstances.
20. Defendant HARMAN INTERNATIONAL and SPRINT’s negligence, as

described above, proximately caused all of Plaintiffs’ damages, as described in paragraphs 6— 14
Case 4:19-cv-00676-GKF-JFJ Document 2-1 Filed in USDC ND/OK on 12/11/19 Page 7 of 8

above, and Defendants are liable to the WALLS for these damages.

21. All of the damages sustained by Plaintiffs, as described in paragraphs 6— 14 above,

were foreseeable by Defendants HARMAN INTERNATIONAL and SPRINT.
V.
JURY DEMAND

22. Onand before March 7, 2019, The Travelers Home and Marine Insurance Company
(“TRAVELERS”) insured the WALLS under insurance policy number ODJX44-601546162633-1
(“TRAVELERS POLICY”), that provided the WALLS coverage for damages to the WALLS’
HOME at 206 W. Durham Place, Broken Arrow, Oklahoma 74011. Pursuant to the TRAVELERS
POLICY, to date, TRAVELERS has paid a sum in excess of Three Hundred Twenty-Three
Thousand One Hundred Forty-Eight and 34/100 Dollars ($323,148.34) to and on behalf of the
WALLS for damages arising from the March 7, 2019 fire made the basis of this lawsuit.
TRAVELERS is subrogated to any right of recovery or cause of action that the WALLS have
against Defendants HARMAN INTERNATIONAL and SPRINT for damages, including the
claims and causes of action pled herein.

23. Plaintiffs hereby demand a jury trial and tender their jury fee with this Plaintiffs’
Original Petition.

WHEREFORE, PREMISES CONSIDERED, Plaintiffs request that they have judgment
against Defendants HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED and
SPRINT COMMUNICATIONS COMPANY, L.P. in an amount in excess of Seventy-Five
Thousand Dollars ($75,000.00) together with pre-judgment interest until the date of judgment, at

the highest interest rate allowed by law; interest from the date of judgment until paid, at the highest
Case 4:19-cv-00676-GKF-JFJ Document 2-1 Filed in USDC ND/OK on 12/11/19 Page 8 of 8

interest rate allowed by law; reasonable and necessary attorneys’ fees; costs of court; and all other

relief, both special and general, at law and in equity, to which Plaintiffs may be justly entitled.

And

Respectfully submitted,

DAN S. FOLLUO, OBA# 11303
dfolluo@rhodesokla.com

RHODES, HIERONYMUS, JONES,
TUCKER & GABLE

P.O. Box 21100

Tulsa, Oklahoma 74121-1100

(918) 582-1173

(918) 592-3390 Facsimile
ATTORNEYS FOR PLAINTIFFS
BOBBY FRANK WALL and
FRANCES LOUISE ANNE MOORE-WALL

QLit_f-

JAMES K. LAROE v

Texas Bar No. 11954500

jlaroe@laroepc.com

THE LAW OFFICES OF JAMES K. LAROE, P.C.
5910 North Central Expressway, Ste. 700
Dallas, Texas 75206

(214) 219-9000

(214) 219-9009 Facsimile

ATTORNEYS FOR PLAINTIFFS

BOBBY FRANK WALL and

FRANCES LOUISE ANNE MOORE-WALL
PRO HAC VICE MOTION TO BE FILED

 
